DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/051,379 filed 10/28/2020 is a 371 of PCT/US2019/032125 filed on 05/14/2019 which claims benefit of 62/673,467 filed 05/18/2018.

Response to Amendment
This office action is in response to Amendments submitted on 09/06/2022 wherein claims 1, 3, 5, 8-15 and 17-20 are pending and ready for examination.  Claims 2, 4, 6-7 and 16 have been cancelled.

Claim Objections
Claim 15 is objected to because of the following informalities: 

Regarding claim 15:  Claim 15 states the following “during fault free operation of the industrial plan” (line 15-16).  Examiner believes this is a typographical error and “during fault free operation of the industrial plan” should read “during fault free operation of the industrial plant.”  However, it could be a different concept intended by the applicant, explanations are requested.  
	Appropriate correction is required.

Regarding claims 17-20:  Claims 17-20 are also objected to based on the objection for claim 15 as claims 17-20 are dependent from claim 15.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Milek et al., hereinafter Milek, U.S. Pat. No. 6,208,953 B1 in view of Wangyun Won et al., hereinafter Wangyun, in view of  “Delta-Operator-based adaptive model predictive control and online optimization of a natural gas liquefaction process,” downloaded from https://www.sciencedirect.com/science/article/pii/S0009250916307308, in view of Kelly et al., hereinafter Kelly, U.S. Pub. No., 2011/0276160 A1, in view of Ganachari, EP34572040A1, 

Regarding independent claim 1 Milek teaches:
	“A method for localizing faults in an industrial process, the industrial process comprising an industrial plant including a plurality of components” (Milek, col 2, line 11-25:  Milek teaches a method for “a reliable and early detection of operation disturbances and be suitable for industrial applications” (col 2, line 14-17)), the method comprising: 
	Milek does not teach:
	“receiving structural plant data describing physical connections of the plurality of components of the industrial plant”
	Wangyun teaches:
	“receiving structural plant data describing physical connections of the plurality of components of the industrial plant” (Wangyun, § 3. Numerical process, page 23:  Wangyun teaches “all design data of the plant, such as the piping and instrument diagram, plot plan, cause and effect diagram, and various vendor prints and datasheets for equipment and instruments, were reflected in these models,” the “steady state and dynamic models” (§ 3., 1st paragraph) where “all design data of the plant” reads on “structural plant data describing physical connections of the plurality of components”); 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with the teaching of Wangyun, i.e. using Piping and Instrumentation (P&ID) diagram to generate a structured model in order to provide an industrial system with improved operations (Wangyun, § 6. Conclusions, 2nd col last paragraph). 	
 	Milek does not teach:
	“digitizing the structural plant data to identify a linearized system matrix, wherein a non-zero element in the linearized system matrix represents a physical connection between two components;”
	Kelly teaches:   
	“digitizing the structural plant data to identify a linearized system matrix, wherein a non-zero element in the linearized system matrix represents a physical connection between two components” (Kelly, ¶ 0004, ¶ 0018-0021, ¶ 0053-0056:  Kelly teaches:  “In linear algebra, a projection is a linear transformation matrix that is usually idempotent (                        
                            Θ
                            =
                            
                                
                                    Θ
                                
                                
                                    2
                                
                            
                             
                            w
                            h
                            e
                            r
                            e
                             
                            Θ
                             
                            i
                            s
                             
                            t
                            h
                            e
                             
                            p
                            r
                            o
                            j
                            e
                            c
                            t
                            i
                            o
                            n
                             
                            m
                            a
                            t
                            r
                            i
                            x
                            )
                        
                    ” (¶ 0020) where “projection matrices correspond to set relations, which correlate physical forms with procedural facets of a production or other process” (¶ 0021) where the “physical forms” are part of the “physical model” that “includes information related to physical characteristics of a physical plant and is used to describe structural elements within the physical plant” (¶ 0018) thereby disclosing the “projection matrix” as a “a linearized system matrix.”  Kelly also teaches “The use of the association and adjacency-set projection matrices                         
                            (
                            Θ
                            )
                        
                     to define relations enables these relations to be explicitly visualized via the projection matrices instead of being defined in an almost textual manner through the use of structured queries or relational calculus as in relational databases”(¶ 0056) where the “adjacency-set” includes “the external adjacency set” that identifies “connections between outputs of some units and operation and inputs of other units and operations” (¶ 0004) disclosing “a physical connection between two components.” Kelly teaches “different relation scenarios can be evaluated by simply switching a relation on or off (i.e., setting the corresponding elements in                         
                            Θ
                        
                     to one or zero, respectively)”(¶ 0056) disclosing a “non- zero element in the linearized system matrix represents a physical connection between two components,”). 
	In regards to the limitation “digitizing the structural plant data,” Kelly implicitly discloses this limitation as person of ordinary skill in the art would understand it is inherent that the “structural plant data” be digitized as Kelly uses “computer readable medium” such as ROM, RAM, CDs, and DVDs in addition to a computer (¶ 0083) which implement digital signal processing and a computer cannot parse and compile analog data before changing the data to digital data in the form of zeros and ones.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milek by using a linearized system matrix as taught by Kelly as using matrices have computer friendly notations and the computer can operate on large matrices with a large number of elements in a single operation thus reducing the time and cost of the evaluation.	
	Milek does not teach:
	“generating fault patterns for specific faults of the components of the industrial plant using the structural plant data in a form of a look-up table;”
	Ganachari teaches:
	“generating fault patterns for specific faults of the components of the industrial plant using the structural plant data in a form of a look-up table;” (Ganachari, ¶ 0006-0007,  ¶ 0042-0046:  Ganachari teaches “determining connections between the respective devices of the plant based on the acquired real-time data using a lookup table” (¶ 0007) where “The real-time data comprises device information and device connectivity status information” (¶ 0006) and “The device connectivity status information provides information on whether a signal from respective cable/wire(s) connecting each of these devices has been received or not” (¶ 0046) disclosing a “specific fault” and where the “lookup table” is “also referred as ‘pre-stored connection table’”(¶ 0042)  and “may indicate device identifiers, sensing unit identifiers, and electrical wire/cable identifiers” (¶ 0007) disclosing “structural plant data in a form of a look-up table”.  The “fault detecting module identifies these faults and their respective location and reports them to the wiring diagram generating module 306 as ‘fault reports’” (¶ 0046), therefore Ganachari discloses “generating fault patterns for specific faults of the components of the industrial plant using the structural plant data in a form of a look-up table”).   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milek by using a lookup table to determine faults as taught by Ganachari as using a lookup table is faster than doing a calculation in order to “improve the performance of the plant, predict downtime of the plant and efficiently maintains the plant” (Ganachari, ¶ 0004).	
	Milek teaches:
	“receiving sensor data from sensors measuring characteristics of the plurality of components” (Milek, fig 1, col 5, line 27-51:  Milek teaches “a plurality of sensors 31, 32, 33, . . . , 3n are provided for the determination by measurement of the parameters X1, X2, X3 , . . ., mn.” (col 5 line 35-37); 
 	Milek does not teach:
	“identifying a linearized system model of the industrial plant based on the sensor data and the digitized structural plant data;”
	Wangyun teaches:
	“identifying a linearized system model of the industrial plant based on the sensor data and the digitized structural plant data;” (Wangyun, § 4.3. Model parameter estimator (model adaptation), page 27-29:  Wangyun teaches “It is inevitable that the linear model deviates from the real LNG plant to some extent although it can represent the major traits of the process.” (§ 4.3, 2nd paragraph page 27) disclosing a “linearized system model” and “major traits of the process” discloses “structural plant data.”  “To match the model to the actual process more closely, we modify the state equations in Eq. (1) by introducing a set of tuning parameters” (§ 4.3, 2nd paragraph page 27) where the “model parameter estimator updates a set of tunable parameters in the linear model based on the available measurements” and where “measurements” come from “sensors”).  
	In regards to the limitation “digitizing the structural plant data,” Wangyun implicitly discloses this limitation as person of ordinary skill in the art would understand it is inherent that the “structural plant data” be digitized as Wangyun uses a “steady-state optimizer” for computations, a “model predictive controller,” and “model parameter estimator” (abstract) which would be part of a modern computer system that implements digital signal processing and a computer cannot parse and compile analog data before changing the data to digital data in the form of zeros and ones.  	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with a linearized system model as taught by Wangyun, in order to provide an industrial system with improved operations (Wangyun, § 6. Conclusions, 2nd col last paragraph). 	
	Milek teaches:
	“continuously updating values of terms of the linearized system matrix based on the sensor data for a specified amount of time during fault free operation of the industrial plant;” (Milek, col 3 line 51-67:  Milek teaches “During the operation of the components, measured values are determined at predeterminable time intervals for a fixed set of parameters. The measured values which are determined for various working points during a modelling phase are used for the generation of a model for the operating behavior of the components” (col 2, line 33-38) disclosing “a specified amount of time during fault free operation.”  Milek teaches “the model is always updated in such a manner that the actual most recently measured values are reconstructed as well as possible, and is consequently as good a representative as possible of the component to be monitored at all times” (col 3 line 59-64)),
	Milek does not disclose a “linearized system matrix.”  
	Kelly discloses a “linearized system matrix” (see above)  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milek by using a linearized system matrix as taught by Kelly as using matrices have computer friendly notations and the computer can operate on large matrices with a large number of elements in a single operation thus reducing the time and cost of the evaluation.	
	“determining a range of normal operational values for each term of the linearized system matrix based on the updating;” (Milek, col 2 line 60-col 3 line 14, col 3 line 15-24, col 9 line 6-41:  Milek teaches “As soon as a change in the component caused by defect or wear arises, the monitoring variable deviates from its constant value.” (col 3 line 18-21).  If the deviation exceeds a threshold value, the monitoring variable is not in a normal range thereby disclosing a fault (col 9 line 23-32) and “the threshold values are adapted to the respective current operating state” (col 3 line 3-4).  
	Milek does not disclose a “linearized system matrix.”  
	Kelly discloses a “linearized system matrix” (see above)  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milek by using a linearized system matrix as taught by Kelly as using matrices have computer friendly notations and the computer can operate on large matrices with a large number of elements in a single operation thus reducing the time and cost of the evaluation.	
	Milek does not teach:
	“detecting and localizing faults during operation of the industrial plant based on the range of normal operational values for each term of the linearized system matrix and the look-up table;”  
	Ganachari teaches:  	
	“detecting and localizing faults during operation of the industrial plant based on the range of normal operational values for each term of the linearized system matrix and the look-up table;”  (Ganachari, ¶ 0006-0007, ¶ 0042-0047:  Ganachari teaches “determining connections between the respective devices of the plant based on the acquired real-time data using a lookup table” (¶ 0007) where “The real-time data comprises device information and device connectivity status information” (¶ 0006) and “The device connectivity status information provides information on whether a signal from respective cable/wire(s) connecting each of these devices has been received or not” (¶ 0046) teaching information about the connection status of each device disclosing “each term” and disclosing a “fault” and where the “lookup table” is “also referred as ‘pre-stored connection table’”(¶ 0042).  Ganachari teaches comparing “the process values associated with each electrical cable/wire(s)” and compares that value to a “pre-defined threshold value stored in the connection database 308” in order to determine if a fault has occurred (¶ 0047)  disclosing a “range of normal operational values.”  Ganachari also teaches “the fault detecting module identifies these faults and their respective location and reports them to the wiring diagram generating module 306 as ‘fault reports’” (¶ 0046), therefore Ganachari discloses “detecting and localizing faults during operation of the industrial plant”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milek by detecting faults based on a threshold values by Ganachari as using thresholds are simple and easy to implement in addition to maintaining stability in the system “so as to improve the performance of the plant, predict downtime of the plant and efficiently maintains the plant” (Ganachari, ¶ 0004).	
	Ganachari does not disclose a “linearized system matrix.”  
	Kelly discloses a “linearized system matrix” (see above)  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milek by using a linearized system matrix as taught by Kelly as using matrices have computer friendly notations and the computer can operate on large matrices with a large number of elements in a single operation thus reducing the time and cost of the evaluation.	
	Milek teaches:
	 displaying fault information via a display to an operator (Milek, col 3 line 15-24:  Milek teaches “As soon as a change in the component caused by defect or wear arises, the monitoring variable deviates from its constant value.” (col 3 line 18-21) the deviation is displayed graphically where “defect or wear” discloses “fault information”).  

Regarding claim 12 Milek does not teach:
	“the structural plant data includes a Piping and Instrumentation (P&ID) diagram of the industrial plant.” 
	Wangyun teaches:
	“the structural plant data includes a Piping and Instrumentation (P&ID) diagram of the industrial plant” (Wangyun, § 3. Numerical process, page 23:  Wangyun teaches “all design data of the plant, such as the piping and instrument diagram, plot plan, cause and effect diagram, and various vendor prints and datasheets for equipment and instruments, were reflected in these models,” the “steady state and dynamic models” (§ 3., 1st paragraph).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with the teaching of Wangyun, i.e. using Piping and Instrumentation (P&ID) diagram to generate a structured model in order to provide an industrial system with improved operations (Wangyun, § 6. Conclusions, 2nd col last paragraph). 
	
Regarding claim 14 Milek teaches:
	“the fault information is displayed to the operator in real time” (Milek, col 3 line 15-24:  Milek teaches “As soon as a change in the component caused by defect or wear arises, the monitoring variable deviates from its constant value.” (col 3 line 18-21) and “a deviation from the normal operating state is recognizable in a very simple manner on the basis of a graphic display of the monitoring variable as a function of time” (col 3 line 21-24)).  

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Milek in view of Wangyun, Kelly, and Ganachari as applied to claim 1 above, and as evidenced by Rowell, Analysis and Design of Feedback Control Systems State-Space Representation of LTI Systems, downloaded from http://web.mit.edu/2.14/www/Handouts/StateSpace.pdf. 

Regarding claim 3 Milek as modified does not teach:
	“the linearized system model is described according to the equation,
	                        
                            
                                
                                    x
                                
                                ˙
                            
                            
                                
                                    t
                                
                            
                            =
                            A
                            x
                            (
                            t
                            )
                        
                    	wherein A is the linearized system matrix, the terms in the linearized system matrix A corresponding to connection information between the plurality of components.”  
	Wangyun teaches:
	“the linearized system model is described according to the equation,
	                        
                            
                                
                                    x
                                
                                ˙
                            
                            
                                
                                    t
                                
                            
                            =
                            A
                            x
                            (
                            t
                            )
                        
                    	wherein A is the linearized system matrix, the terms in the linearized system matrix A corresponding to connection information between the plurality of components.”   
(Wangyun, § 4.2.2. Identification of a linear discrete-time model for the controller design, page 24-27:  Wangyun teaches a “state-space model” (§ 4.2.2. Identification of a linear discrete-time model for the controller design, page 24-27.  The “state-space model” is a well-known modeling method of the generic form                         
                            
                                
                                    x
                                     
                                
                                ˙
                            
                            =
                            A
                            x
                            +
                            B
                            u
                        
                      (where bold denotes vector quantities) as evidenced by Rowell (§ 1.2 The State Equations, page 2-3), where A and B are matrices defined by a set of n state equations (Rowell, § 1.4 State Equation Based Modeling Procedure, page 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with a linearized system model as taught by Wangyun, in order to provide an industrial system with improved operations (Wangyun, § 6. Conclusions, 2nd col last paragraph).

Regarding claim 5 Milek teaches: 
	comparing a value of each term with its corresponding range of normal values, and 	wherein when the value lies outside the range of normal values a fault is declared (Milek, col 3 line 15-24, col 9 line 6-41:  Milek teaches “As soon as a change in the component caused by defect or wear arises, the monitoring variable deviates from its constant value.” (col 3 line 18-21).  If the deviation exceeds a threshold value, the monitoring variable is not in a normal range thereby disclosing a fault (col 9 line 23-32).  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Milek in view of Wangyun, Kelly, and Ganachari as applied to claim 1 above, and further in view of Losl et al., U.S. Pub. No. 2014/0046881 A1.

Regarding claim 8 Milek does not teach:
	“the linearized system matrix is generated from the structural plant data using image processing algorithms.”  
	Losl teaches:
	“the linearized system matrix is generated from the structural plant data using image processing algorithms.”  (Losl, abstract, claim 3, ¶ 0021-¶ 0022, ¶ 0064:  Losl teaches “an image processing algorithm is used for performing the comparison of the diagnosis SOM(s) with the good condition SOM” (claim 3) where SOM is self-organizing maps which is used in “troubleshooting” a “starting model”(¶ 0021-¶ 0022).  Losl teaches “a reference SOM is prepared using the rule set with sensor data selected using the rule set and obtained in a reference operating phase of the machine; during a monitoring operating phase” (abstract) disclosing the SOM is based in “structural plant data.”  Losl teaches “monitoring of a gear box by means of the visualization of the U-matrix of SOMs” (¶ 0015) disclosing a “U-matrix” is of the “SOMs”).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with image processing algorithms as taught by Losl, to enhance features in order to “improve the overall understanding of the plant” (Losl, ¶ 0044).
	Losl does not teach explicitly teach a “linearized system matrix.”
	Kelly discloses a “linearized system matrix” (see above)  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milek by using a linearized system matrix as taught by Kelly as using matrices have computer friendly notations and the computer can operate on large matrices with a large number of elements in a single operation thus reducing the time and cost of the evaluation.	

Regarding claim 9 Milek does not teach:
	“the sensor data comprises online sensor measurements.”  
	Losl teaches:
	“the sensor data comprises online sensor measurements” (Losl, fig 1, ¶ 0032-¶ 0033:  Milek teaches “The data are transferred to the diagnosis site 50 typically over the Internet” disclosing “online sensor measurements.” (¶ 0033)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with transferring sensor data measurements online as taught by Losl, eliminate the need to be on site to access the data providing flexibility for the technicians.  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Milek in view of Wangyun, Kelly, and Ganachari as applied to claim 1 above, and further in view of Horowitz et al., hereinafter Horowitz, U.S. Pub. No. 2015/0095003 A1.

Regarding claim 10 Milek does not teach:
	“the sensor data comprises historical data”
	Horowitz teaches:
	“the sensor data comprises historical data” (Horowitz, ¶ 0032: Horowitz teaches “modeling means generates all linear models that correlate groups of two or more variables from measured and normalized historical data” (¶ 0032) thereby disclosing “historical data”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with historical data as taught by Horowitz in order to provide a method based on historical data that has the advantage of “the selection of models/equations that are useful for diagnosis is automatically performed since only those containing variables with significant correlation with the historical data set are used” (Horowitz, ¶ 0064).

Regarding claim 11 Milek does not teach:
	“determining a range of normal values for each term of the linearized system matrix based on the historical data” 
	Horowitz teaches:
	“determining a range of normal values for each term of the linearized system matrix based on the historical data” (Horowitz, ¶ 0032-¶ 0034:  Horowitz teaches “the calculating means generates a residual for each of the models” (¶ 0033) and “the means of analysis compares each residual with its threshold value and calculates a fault feasibility rate for each variable” (¶ 0034) where “the calculated feasibility indicates how feasible said diagnosis it” 
(¶ 0056) where the “feasibility rate” discloses “a range of normal values”).   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with historical data as taught by Horowitz in order to provide a method that can based on historical data that has the advantage of “the selection of models/equations that are useful for diagnosis is automatically performed since only those containing variables with significant correlation with the historical data set are used” (Horowitz, ¶ 0064).
	Horowitz does not teach explicitly teach a “linearized system matrix.”
	Kelly discloses a “linearized system matrix” (see above)  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milek by using a linearized system matrix as taught by Kelly as using matrices have computer friendly notations and the computer can operate on large matrices with a large number of elements in a single operation thus reducing the time and cost of the evaluation.	

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Milek in view of Wangyun, Kelly, and Ganachari as applied to claim 1 above, and further in view of Filmer et al., hereinafter Filmer, U.S. Pub. No. 2018/0369869 A1. 

Regarding claim 13 Milek does not teach:
	“the industrial process is a brownfield industrial control process.”  
	Filmer teaches:
	“the industrial process is a brownfield industrial control process.”  (Filmer, ¶ 0162-
¶ 0163:  Filmer teaches “For a brownfield retrofit, the benefits of the current invention can either be taken in terms of reduced costs, or mining faster to utilize the increased capacity of the assets” (¶ 0163)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with the brownfield retrofit as taught by Filmer to provide an industrial process with a “much improved processing footprint” (Filmer, ¶ 0162).   

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ganachari, EP34572040A1 in view of Wangyun Won et al., hereinafter Wangyun, in view of  “Delta-Operator-based adaptive model predictive control and online optimization of a natural gas liquefaction process,” downloaded from https://www.sciencedirect.com/science/article/pii/S0009250916307308, in view of Kelly et al., hereinafter Kelly, U.S. Pub. No., 2011/0276160 A1, in view of Milek et al., hereinafter Milek, U.S. Pat. No. 6,208,953 B1.  
Regarding Independent claim 15 Ganachari teaches:
	 “A computerized system for localizing faults in an industrial plant, the industrial plant including a plurality of components, the computerized system comprising:” 
(Ganachari, ¶ 0007-0008, ¶ 0030:  Ganachari teaches a “computerized system”  (¶ 0030).  Ganachari teaches “determining location of the fault in the at least one connection based on the device information” (¶ 0008) disclosing “localizing faults” and “the generated wiring diagram includes the devices located in the plant and physical connections between the devices” 
(¶ 0007) disclosing “a plurality of components”). 
	Ganachari does not teach:
	“a model structure extraction module configured to receive structural plant data describing physical connections of the plurality of components of the industrial plant,” 
	Wangyun teaches:
	“a model structure extraction module configured to receive structural plant data describing physical connections of the plurality of components of the industrial plant,” 
(Wangyun, § 3. Numerical process, page 23:  Wangyun teaches “all design data of the plant, such as the piping and instrument diagram, plot plan, cause and effect diagram, and various vendor prints and datasheets for equipment and instruments, were reflected in these models,” the “steady state and dynamic models” (§ 3., 1st paragraph) where “all design data of the plant” reads on “structural plant data describing physical connections of the plurality of components”); 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Milek with the teaching of Wangyun, i.e. using Piping and Instrumentation (P&ID) diagram to generate a structured model in order to provide an industrial system with improved operations (Wangyun, § 6. Conclusions, 2nd col last paragraph). 	
	Ganachari does not teach:
	“digitize the structural plant data to identify a linearized system matrix, wherein a non- zero element in the linearized system matrix represents a physical connection between two components,” 
	Kelly teaches:
	“digitize the structural plant data to identify a linearized system matrix, wherein a non- zero element in the linearized system matrix represents a physical connection between two components,” 
	(Kelly, ¶ 0004, ¶ 0018-0021, ¶ 0053-0056:  Kelly teaches:  “In linear algebra, a projection is a linear transformation matrix that is usually idempotent (                        
                            Θ
                            =
                            
                                
                                    Θ
                                
                                
                                    2
                                
                            
                             
                            w
                            h
                            e
                            r
                            e
                             
                            Θ
                             
                            i
                            s
                             
                            t
                            h
                            e
                             
                            p
                            r
                            o
                            j
                            e
                            c
                            t
                            i
                            o
                            n
                             
                            m
                            a
                            t
                            r
                            i
                            x
                            )
                        
                    ” (¶ 0020) where “projection matrices correspond to set relations, which correlate physical forms with procedural facets of a production or other process” (¶ 0021) where the “physical forms” are part of the “physical model” that “includes information related to physical characteristics of a physical plant and is used to describe structural elements within the physical plant” (¶ 0018) thereby disclosing the “projection matrix” as a “a linearized system matrix.”  Kelly also teaches “The use of the association and adjacency-set projection matrices                         
                            (
                            Θ
                            )
                        
                     to define relations enables these relations to be explicitly visualized via the projection matrices instead of being defined in an almost textual manner through the use of structured queries or relational calculus as in relational databases”(¶ 0056) where the “adjacency-set” includes “the external adjacency set” that identifies “connections between outputs of some units and operation and inputs of other units and operations” (¶ 0004) disclosing “a physical connection between two components.”  Kelly teaches “different relation scenarios can be evaluated by simply switching a relation on or off (i.e., setting the corresponding elements in                         
                            Θ
                        
                     to one or zero, respectively)”(¶ 0056) disclosing a “non- zero element in the linearized system matrix represents a physical connection between two components,”). 
	In regards to the limitation “digitizing the structural plant data,” Kelly implicitly discloses this limitation as person of ordinary skill in the art would understand it is inherent that the “structural plant data” be digitized as Kelly uses “computer readable medium” such as ROM, RAM, CDs, and DVDs in addition to a computer (¶ 0083) which implement digital signal processing and a computer cannot parse and compile analog data before changing the data to digital data in the form of zeros and ones.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ganachari by using a linearized system matrix as taught by Kelly as using matrices have computer friendly notations and the computer can operate on large matrices with a large number of elements in a single operation thus reducing the time and cost of the evaluation.	
	Ganachari teaches:
	“generate fault patterns for specific faults of the components of the industrial plant based on structural plant data of the industrial plant in the form of a look-up table;” (Ganachari, ¶ 0006-0007,  ¶ 0042-0046:  Ganachari teaches “determining connections between the respective devices of the plant based on the acquired real-time data using a lookup table” 
(¶ 0007) where “The real-time data comprises device information and device connectivity status information” (¶ 0006) and “The device connectivity status information provides information on whether a signal from respective cable/wire(s) connecting each of these devices has been received or not” (¶ 0046) disclosing a “specific fault” and where the “lookup table” is “also referred as ‘pre-stored connection table’”(¶ 0042)  and “may indicate device identifiers, sensing unit identifiers, and electrical wire/cable identifiers” (¶ 0007) disclosing “structural plant data in a form of a look-up table”.  The “fault detecting module identifies these faults and their respective location and reports them to the wiring diagram generating module 306 as ‘fault reports’” (¶ 0046), therefore Ganachari discloses “generating fault patterns for specific faults of the components of the industrial plant using the structural plant data in a form of a look-up table”).   
	Ganachari does not teach:
	“a structured system identification module configured to identify a linearized system model of the industrial plant based on sensor data received from sensors measuring characteristics of the plurality of components and the digitized structural plant data,” 
	Wangyun teaches:
	“a structured system identification module configured to identify a linearized system model of the industrial plant based on sensor data received from sensors measuring characteristics of the plurality of components and the digitized structural plant data,” (Wangyun, § 4.3. Model parameter estimator (model adaptation), page 27-29:  Wangyun teaches “It is inevitable that the linear model deviates from the real LNG plant to some extent although it can represent the major traits of the process.” (§ 4.3, 2nd paragraph page 27) disclosing a “linearized system model” and “major traits of the process” discloses “structural plant data.”  “To match the model to the actual process more closely, we modify the state equations in Eq. (1) by introducing a set of tuning parameters” (§ 4.3, 2nd paragraph page 27) where the “model parameter estimator updates a set of tunable parameters in the linear model based on the available measurements” and where “measurements” come from “sensors”).  
	In regards to the limitation “digitizing the structural plant data,” Wangyun implicitly discloses this limitation as person of ordinary skill in the art would understand it is inherent that the “structural plant data” be digitized as Wangyun uses a “steady-state optimizer” for computations, a “model predictive controller,” and “model parameter estimator” (abstract) which would be part of a modern computer system that implements digital signal processing and a computer cannot parse and compile analog data before changing the data to digital data in the form of zeros and ones.  	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganachari with a linearized system model as taught by Wangyun, in order to provide an industrial system with improved operations (Wangyun, § 6. Conclusions, 2nd col last paragraph). 	
	Ganachari does not teach:
	“continuously update values of terms of the linearized system matrix based on the sensor data for a specified amount of time during fault free operation of the industrial plan;” 
	Milek teaches:
	“continuously update values of terms of the linearized system matrix based on the sensor data for a specified amount of time during fault free operation of the industrial plan;”  (Milek, col 3 line 51-67:  Milek teaches “During the operation of the components, measured values are determined at predeterminable time intervals for a fixed set of parameters. The measured values which are determined for various working points during a modelling phase are used for the generation of a model for the operating behavior of the components” (col 2, line 33-38) disclosing “a specified amount of time during fault free operation.”  Milek teaches “the model is always updated in such a manner that the actual most recently measured values are reconstructed as well as possible, and is consequently as good a representative as possible of the component to be monitored at all times” (col 3 line 59-64)),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganachari by updating the model as taught by Milek to produce a system that has the most current data available in order to provide the advantage of a system where “the triggering of false alarms and the ‘overlooking’ of operating disturbances, e.g. in operation at partial load, practically no longer arises” (Milek, col 3 line 7-9).
	Milek does not disclose a “linearized system matrix.”  
	Kelly discloses a “linearized system matrix” (see above)  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ganachari by using a linearized system matrix as taught by Kelly as using matrices have computer friendly notations and the computer can operate on large matrices with a large number of elements in a single operation thus reducing the time and cost of the evaluation.	
	Ganachari does not teach:
	“a fault detection module configured to determine a range of normal operational values for each term of the linearized system matrix based on the updating,”
	Milek teaches:
	“a fault detection module configured to determine a range of normal operational values for each term of the linearized system matrix based on the updating,” (Milek, col 2 line 60-col 3 line 14, col 3 line 15-24, col 9 line 6-41:  Milek teaches “As soon as a change in the component caused by defect or wear arises, the monitoring variable deviates from its constant value.” (col 3 line 18-21).  If the deviation exceeds a threshold value, the monitoring variable is not in a normal range thereby disclosing a fault (col 9 line 23-32) and “the threshold values are adapted to the respective current operating state” (col 3 line 3-4). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ganachari by detecting faults based on a threshold values by Milek as using thresholds are simple and easy to implement in addition to maintaining stability in the system  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganachari by determining a range of normal operational values, threshold values, by Milek as using thresholds are simple and easy to implement in addition to maintaining stability in the system in order to provide the advantage of a system where “the triggering of false alarms and the ‘overlooking’ of operating disturbances, e.g. in operation at partial load, practically no longer arises” (Milek, col 3 line 7-9).
	Milek does not disclose a “linearized system matrix.”  
	Kelly discloses a “linearized system matrix” (see above)  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milek by using a linearized system matrix as taught by Kelly as using matrices have computer friendly notations and the computer can operate on large matrices with a large number of elements in a single operation thus reducing the time and cost of the evaluation.	
	Ganachari teaches:  	
	“detect and localize faults during operation of the industrial plant based on the range of operational values for each term of the linearized system matrix and the look- up table.” (Ganachari, ¶ 0006-0007, ¶ 0042-0047:  Ganachari teaches “determining connections between the respective devices of the plant based on the acquired real-time data using a lookup table” (¶ 0007) where “The real-time data comprises device information and device connectivity status information” (¶ 0006) and “The device connectivity status information provides information on whether a signal from respective cable/wire(s) connecting each of these devices has been received or not” (¶ 0046) teaching information about the connection status of each device disclosing “each term” and disclosing a “fault” and where the “lookup table” is “also referred as ‘pre-stored connection table’”(¶ 0042).  Ganachari teaches comparing “the process values associated with each electrical cable/wire(s)” to a “pre-defined threshold value stored in the connection database 308” in order to determine if a fault has occurred (¶ 0047)  disclosing a “range of normal operational values.”  Ganachari also teaches “the fault detecting module identifies these faults and their respective location and reports them to the wiring diagram generating module 306 as ‘fault reports’” (¶ 0046), therefore Ganachari discloses “detecting and localizing faults during operation of the industrial plant”).
	Ganachari does not disclose a “linearized system matrix.”  
	Kelly discloses a “linearized system matrix” (see above)  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milek by using a linearized system matrix as taught by Kelly as using matrices have computer friendly notations and the computer can operate on large matrices with a large number of elements in a single operation thus reducing the time and cost of the evaluation.	

Regarding claim 17 Ganachari as modified does not teach:
	“the structural plant data includes a Piping and Instrumentation (P&ID) diagram of the industrial plant.”  
	Wangyun teaches:
	“the structural plant data includes a Piping and Instrumentation (P&ID) diagram of the industrial plant” (Wangyun, § 3. Numerical process, page 23:  Wangyun teaches “all design data of the plant, such as the piping and instrument diagram, plot plan, cause and effect diagram, and various vendor prints and datasheets for equipment and instruments, were reflected in these models,” the “steady state and dynamic models” (§ 3., 1st paragraph).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganachari with the teaching of Wangyun, i.e. using Piping and Instrumentation (P&ID) diagram to generate a structured model in order to provide an industrial system with improved operations (Wangyun, § 6. Conclusions, 2nd col last paragraph). 

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ganachari in view of Wangyun, Kelly, and Milek as applied to claim 15 above, and further in view of Losl et al., U.S. Pub. No. 2014/0046881 A1.

Regarding claim 18 Ganachari as modified does not teach:
	“the sensor data is online sensor data”  
	Losl teaches:
	“the sensor data is online sensor data”  (Losl, fig 1, ¶ 0032-¶ 0033:  Losl teaches “The data are transferred to the diagnosis site 50 typically over the Internet” disclosing “online sensor data. (¶ 0033)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganachari with transferring sensor data measurements online as taught by Losl to eliminate the need to be on site to access the data providing flexibility for technicians.  	

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ganachari in view of Wangyun, Kelly, and Milek as applied to claim 15 above and further in view of Horowitz et al., hereinafter Horowitz, U.S. Pub. No. 2015/0095003 A1.

Regarding claim 19 Ganachari does not teach:
	“the sensor data is historical sensor data.”  
	Horowitz teaches:
	“the sensor data is historical sensor data” (Horowitz, ¶ 0032: Horowitz teaches “modeling means generates all linear models that correlate groups of two or more variables from measured and normalized historical data” (¶ 0032) thereby disclosing “historical data”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganachari with historical data as taught by Horowitz in order to provide a method that can based on historical data that has the advantage of “the selection of models/equations that are useful for diagnosis is automatically performed since only those containing variables with significant correlation with the historical data set are used” (Horowitz, ¶ 0064).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ganachari in view of Wangyun, Kelly, and Milek as applied to claim 15 above, and further in view of Filmer et al., hereinafter Filmer, U.S. Pub. No. 2018/0369869 A1. 

Regarding claim 20 Milek does not teach:
	“the industrial plant is a brownfield industrial control process.”  
	Filmer teaches:
	“the industrial plant is a brownfield industrial control process” (Filmer, ¶ 0162-
¶ 0163:  Filmer teaches “For a brownfield retrofit, the benefits of the current invention can either be taken in terms of reduced costs, or mining faster to utilize the increased capacity of the assets” (¶ 0163)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganachari with the brownfield retrofit as taught by Filmer to provide an industrial process with a “much improved processing footprint” (Filmer, ¶ 0162).   

Response to Arguments
Applicant’s arguments (remarks) filed 09/06/2022 have been fully considered.

Regarding Response to Objections to the Drawings page 2 of Applicant’s remarks, the objection has been withdrawn.

Regarding Response to Rejections Under Section 112 page 2 of Applicant’s remarks, the rejections have been withdrawn.

Regarding Response to Rejections Under Section 103 page 3-5 of Applicant’s remarks, Examiner finds Applicant’s arguments persuasive with respect to the amendments.  New grounds for rejection necessitated by the amendments are presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zachar et al., U.S. Pat. No. 5,887,041, teaches a system and method for component identification and verification in a power plant.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2857   

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                                                                              
11/4/2022